Title: To John Adams from Henry Knox, 27 February 1800
From: Knox, Henry
To: Adams, John


Private)My dear sir
Boston February 27 1800

The unalterable respect and affection I entertain for your talents and character dissipates all apprehension of offence in addressing you on the present occasion.
My feelings as a father whose fortitude is assailed and wounded by the conduct of a thoughtless and extravagant son will I well know excite your sympathy. A son acting under the delusions of Youthful passions which hurry him headlong into errors and crimes. But one (according to the view of a Parent to partial perhaps) who possesses a good heart obscured indeed and apparently obliterated by the mists and clouds of his indulgencies. I offer no excuse for his conduct which has so lacerated the hearts of his Parents.
But if the rejection by the senate of his nomination as a lieutenant was owing principally; to the reports of a sudden affray in this Town in which he was concerned, and which by the credulity and weakness incident to human nature has been greatly exaggerated, it is only another evidence of the irresistible force of prejudice. I complain not of the decision of the Senate. It must have been the consequence of an infusion of an individual who if I conjecture aright, possesses so corrosive a mind as to exclude the excercise of all liberality.
But I cannot refrain from thinking the rejection a personal indelicacy to myself, and a species of forgetfulness and ingratitude for past services which whatever were their value were performed with integrity and zeal for the public good. But this is the nature of the animal man, and I therefore ought not to complain. The direct disgrace of my son and the reflected disgrace on myself, is an act that is established.
The great and interesting personal question is what course shall he be directed to steer? On this point I respectfully submit my thoughts.
He was a midshipman marked by the head of the nation for promotion, which has been denied him by the constitutional authority. His seniority in the grade of midshipmen still continues during the pleasure of the President, or until dismissed by a  court martial according to Law.
I have therefore strongly enjoined him to continue to act as midshipman until he shall by a course of meritorious conduct have expiated and attoned for his past offences, and that on this condition alone depends his hope of happiness
The object of this letter is, that if you shall find that I am right in the idea of his continuance as a midshipman to solicit that you would be pleased to direct the secretary of the Navy to order my son into active service instantly as such. I have taken the liberty of enclosing to the secretary to whom I am not personally known an open letter to my son, containing my directions to him
I have been here for a moment, and shall in a few days return to St Georges where if if you have the leisure and goodness to reply to this letter I shall receive it
My not making a lengthy apology for the liberty I have taken will be the strongest evidence of my confidence in your friendship and kindness
That you and your Lady may enjoy all possible happiness in this world of mutation is the sincere desire of your / respectfully affectionate friend / and humble Servant

HKnox